Citation Nr: 0943415	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling effective October 29, 2004.

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1967 to March 1969, and is a Vietnam combat Veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which increased 
the rating for the Veteran's service-connected PTSD 
disability from 10 percent to 30 percent effective October 
29, 2004.

In a rating decision dated in April 2006 the RO increased the 
rating for the Veteran's service-connected PTSD disability 
from 30 percent to 50 percent effective October 29, 2004; 
granted a temporary rating of 100 percent based on a period 
of hospitalization beginning October 2, 2005; and returned 
the rating to 50 percent effective December 1, 2005.

In September 2009 the Veteran testified by videoconference 
from Houston, Texas, before the undersigned Acting Veterans 
Law Judge sitting in Washington, D.C.  The transcript of that 
hearing has been associated with the claims file.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below.


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and 
social impairment with deficiencies in most areas (including 
work, family relationships, thinking, and mood) throughout 
the periods under review in this appeal; but apart from the 
Veteran's October 2005 hospitalization for inpatient 
treatment (for which the Veteran has already been accorded a 
temporary total rating) it has not been productive of total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation for PTSD of 70 
percent, but no higher, have been met throughout the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting Veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided VCAA notice by way of letters dated in 
December 2004, April 2006, and June 2008.  The Veteran was 
notified of the evidence needed to substantiate his claim for 
an increased rating; namely, evidence that his service-
connected disability had worsened.  He was also advised of 
how VA determines disability ratings and effective dates 
(Dingess, 19 Vet. App. 473) and asked to provide evidence 
demonstrating a worsening or increase in severity of his PTSD 
disability and the effect of the disability on occupational 
and social functioning (Vazquez-Flores, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009)).  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the 2006 letter 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim, except for 
degree of disability assignable and effective date of the 
claim); and of Vazquez-Flores, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009)) (notice of the need for evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment).

The Board notes the 2006 and 2008 letters were issued after 
the 2005 rating decision; however, the matter was 
readjudicated; a new rating decision was issued in April 
2006; and supplemental statements of the case were issued in 
November 2006 and February 2009.  The Board thus finds that 
the Veteran was provided adequate notice in accordance with 
38 U.S.C.A. §§ 5103, 5103A with regard to his claim for an 
increased rating.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA and private treatment record 
identified by the Veteran have been obtained and associated 
with the claims file.  

Also, VA has conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The 
Veteran was afforded VA Compensation and Pension examinations 
in December 2004, September 2006, and December 2008 to 
evaluate his PTSD disability.  The reports of these 
examinations are adequate for rating purposes.  In addition, 
the Veteran and his witness testified before the undersigned 
Acting Veterans Law Judge, and the transcript of that hearing 
has been associated with the claims file.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  

Background

In correspondence dated in October 2004 the Veteran filed a 
claim for an increased rating for his service-connected PTSD 
disability, which was then evaluated as 10 percent disabling.  
In a rating decision dated in May 2005 the RO increased the 
rating for the Veteran's service-connected PTSD from 10 
percent to 30 percent effective October 29, 2004.  The 
Veteran has appealed this rating.  

In a rating decision dated in April 2006 the RO increased the 
rating for the Veteran's service-connected PTSD disability 
from 30 percent to 50 percent effective October 29, 2004.  
The Veteran continues to press for a higher rating for his 
PTSD disability, which has been evaluated under the 
provisions of Diagnostic Code 9411 throughout the appeal 
period.  38 C.F.R. § 4.130.  

The Board notes that the April 2006 rating decision also 
granted a temporary rating for PTSD of 100 percent from 
October 2, 2005, to November 30, 2005, for a period of 
hospitalization.  The issue of a disability rating in excess 
of 50 percent for the time period October 2, 2005, to 
November 30, 2005, is thus moot.  

Legal Criteria

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed.) (DSM-IV).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
31, 1995).  A GAF score of 71-80 indicates that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors, and result in no more than slight 
impairment in social, occupational, or school functioning.  
DSM-IV GAF scores ranging between 61 to 70 reflect mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally indicate that the individual is functioning 
pretty well, and has some meaningful interpersonal 
relationships.  Id.  Scores between 51 to 60 are indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  Id.  

Under the provisions of Diagnostic Code 9411, a 30 percent 
rating for PTSD is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (as 
in effect since November 6, 1996).  A 70 percent evaluation 
is warranted for occupational and social impairment with 
deficiencies in most areas, including work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  The highest rating of 
100 percent evaluation is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).   

The symptoms recited in the criteria in the Rating Schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Mauerhan, 16 Vet. App. 436, 442 (2002).  

Pertinent case law provides that in determining whether the 
Veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the Veteran has deficiencies in 
most of the following areas: work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Evidence

Relevant evidence includes PTSD treatment records dating from 
November 2004, which chronicle complaints of irritability; 
ruminative intrusive thoughts of Vietnam; nightmares; 
difficulty with concentration; and difficulty maintaining 
sleep.  Other symptoms documented include hypervigilance; 
exaggerated startle response; problems with irritability and 
anger; social withdrawal; and problems with interpersonal 
relationships.  Treatment regime consists of individual and 
group psychotherapy and psychotropic medications.

In December 2004 the Veteran was accorded a Compensation and 
Pension (C&P) PTSD examination.  During the examination he 
reported difficulty with anger and an inability to sleep.  He 
also complained of impaired concentration, and feelings of 
helplessness and hopelessness.  Mental examination found him 
to be alert, cooperative, and fully oriented, but some 
attention and concentration problems were noted.  Thought 
processes were coherent and logical, but thought content was 
notable for "a preoccupation with the emergence of the 
Vietnamese memories."  Mood was euthymic and affect was 
congruent.  Speech was of normal rate and rhythm.  Recent and 
long term memory were intact.  Axis I diagnosis was 
posttraumatic stress disorder.  According to the examiner, 
there was mild to moderate levels of anxiety and depression 
that are a part of the posttraumatic stress disorder.  GAF 
was assessed as 60, "with some social and occupational 
impairment."

In September 2006 the Veteran was accorded another C&P PTSD 
examination.  During the examination he complained of feeling 
anxious and irritable; of difficulty sleeping; and of hearing 
things.  Mental examination found him to be cooperative and 
pleasant.  Speech was of normal rate and rhythm.  Thought 
processes were notable for difficulty tracking questions, and 
he required continuing redirection to help him focus on the 
questions at hand.  Attention and concentration were intact 
but the examiner noted that there were recent and long term 
memory problems.  Mood was generally euthymic but became 
dysphoric a few times.  Axis I diagnosis was posttraumatic 
stress disorder, with a GAF of 60.

In April 2007 the Veteran underwent another C&P PTSD 
examination.  During the examination he reported that he had 
had some homicidal ideation since his last examination, 
triggered by road rage and disagreements with other people.  
He also complained of frequent nightmares and intrusive 
thoughts, frequent anger, sadness, decreased libido, trouble 
concentrating, irritability, memory problems, anxiety, 
shortness of breath, shaking, sweats, heart palpitations, and 
feelings of "non-reality."  The examiner further noted that 
the Veteran reported problems with hyper-arousal and 
hypervigilance.  Mental examination found him to be 
cooperative and oriented to time, person, and place.  
Attention and concentration were intact but recent and long 
term memory problems were detected.  Gross cognitive 
functioning was also intact, and general fund of knowledge 
was sufficient.  Thought processes were notable for 
difficulty tracking questions, and he required continuing 
redirection to help him focus on the question at hand.  Mood 
was generally anxious but showed full affective range.  Axis 
I diagnosis was posttraumatic stress disorder, with a GAF of 
57.  According to the examiner, the Veteran's PTSD was 
"slightly worse" since his last examination.  He added as 
follows:

Most worrisome has been the frequent 
homicidal ideations that he feels 
towards those that cross him and his 
range reactions to those who provoke 
him or are not responsible.  As noted, 
these homicidal ideations do not appear 
to have been acted out, though the 
presence of such strong ideations is 
problematic for both the [V]eteran, his 
wife, their children and grandchildren.  

Prognosis was guarded.

In September 2009 the Veteran testified by Videoconference 
before the undersigned Board member.  During the hearing he 
testified that had suffered from panic and road rage.  He 
also complained of irritability and anger, sleep impairment, 
intrusive thoughts of Vietnam, memory lapses, and difficulty 
with interpersonal relationships, and admitted to thoughts of 
suicide.  He averred that he was unable to work because of 
his service-connected PTSD disability.  His wife testified 
that he was combative during his sleep, and said that he 
tends to shy away and withdraw from stressful situations and 
encounters.  She added that she and the Veteran have been 
married for 39 years.  

Analysis

The evidence clearly shows that the Veteran has suffered from 
unprovoked irritability/uncontrollable rage; difficulty in 
adapting to stressful circumstances; intrusive thoughts, 
nightmares, isolation, social withdrawal, marital 
difficulties, sleep disturbance, hyperarousal, and 
concentration and memory impairment at all times during the 
periods under review in this period, which has in turn 
significantly impacted his occupational and social 
functioning.  Further, he requires medication for his 
psychiatric symptomatology and has been seen on a regular 
basis for therapeutic purposes for years now.  Although GAF 
scores suggest that the Veteran's PTSD is productive of 
moderate impairment, the Board finds that the symptoms 
described by the Veteran, his spouse, treatment providers, 
and VA examiners (including his suicidal and homicidal 
ideation) are in fact indicative of serious impairment, and 
notes that GAF scores are not dispositive for rating 
purposes.  Accordingly, when interpreted in light of the 
whole recorded history and reconciling the various reports 
into a consistent picture (38 C.F.R. § 4.2), and resolving 
all reasonable doubt in favor of the Veteran (38 C.F.R. § 
4.3), the Board finds that a rating of 70 percent for PTSD is 
warranted during the time periods under review in this 
appeal.  See 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411.  

There is, however, no evidence of the kinds of symptoms, such 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; or inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), that would warrant a rating of 100 
percent at any time during the periods under review in this 
appeal.  See 38 C.F.R. § 4.130 (as in effect since November 
7, 1996).  The Veteran has been able to attend to his needs 
and wants, both within and outside of his home, throughout 
the appeal period.  Moreover, there is no indication at any 
time of memory loss for names of close relatives, own 
occupation, or own name.  In this regard the Board notes the 
2008 examiner's report that there was no evidence of any 
delusions, formal thought disorder, or gross cognitive 
dysfunction.  In addition, while the Veteran is apparently 
easily angered and agitated, his relationships with family 
members are intact and he has positive interactions with 
persons outside his home.  Accordingly, in the absence of 
total occupational and social impairment the Board finds that 
the criteria for a rating of 100 percent are not met at any 
time during the periods under review in this appeal.  38 
C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411.

The Board notes that PTSD is not the only diagnosed 
psychiatric disability (see, e.g., December 2008 C&P PTSD 
examination report); however, as the non-PTSD psychiatric 
symptoms have not been disassociated from the PTSD symptoms, 
the Board has considered all psychiatric symptoms of record 
in connection with the Veteran's claim.  

In accordance with Hart v. Mansfield, the Board has 
considered whether a staged rating is appropriate; however, 
as just explained, the Veteran's PTSD symptoms do not meet 
the criteria for the highest rating of 100 percent during the 
time frames under review in this appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, (2007).  A staged rating (other 
than has already been accorded via the temporary grant of 100 
percent from December 2, 2005, to November 30, 2005) is 
consequently not warranted.

Lastly, the Board notes a determination of whether a claimant 
is entitled to an extraschedular rating under 38 C.F.R. § 
3.321(b) is a three step inquiry.  First, the Board must 
determine that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disorder are inadequate.  Due to 
this, the Board must determine if the criteria found in the 
rating schedule recently describe the claimant's disability 
level and symptomatology.  If this is the case, the 
claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral for extraschedular consideration is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology, the 
Board must then determine whether there is an exceptional 
disability picture exhibited by other related factors, such 
as marked interference with employment and frequent periods 
of hospitalization.  If the Board determines that a schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

In this instance, the Veteran's psychiatric disability is 
clearly accounted for under Diagnostic Code 9411.  The Board 
finds that the 70 percent rating more than adequately 
addresses the Veteran's various symptoms.  As such, the Board 
finds that the diagnostic code for the service-connected PTSD 
adequately describes current disability levels and 
symptomatology.  Additionally, the Board notices that no 
evidence in this case indicates that an exceptional 
disability picture exists.  Apart from the October 2005 
hospitalization for PTSD the Veteran has not been 
hospitalized for PTSD, and the Board notes that he has 
already been accorded the highest rating of 100 percent for 
this period of hospitalization.  Moreover, while there is 
evidence of occupational impairment, the disability picture 
is not exceptional; and the Board notes that the 70 percent 
rating contemplates significant occupational impairment.  
Accordingly, referral for an extraschedular rating is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The criteria for a disability rating of 70 percent, but not 
more, for the Veteran's PTSD have reasonably been met at all 
times during the periods under review in this appeal.  To 
this extent, the appeal is allowed.


REMAND

VA caselaw provides that when the record contains evidence of 
potential entitlement to a total disability evaluation based 
on individual unemployability, that evidence becomes an 
inferred claim that must be adjudicated.  Norris v. West, 12 
Vet. App. 413 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence 
of a medical disability and makes a claim for the highest 
rating possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the VA must 
consider total disability based on individual 
unemployability); Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(holding that a request for TDIU, whether expressly raised by 
the Veteran or reasonably raised by the record, is not a 
separate claim for benefits, but involves an attempt to 
obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, as part of a claim for increased compensation if 
entitlement to the disability upon which TDIU is based has 
already been found to be service connected).  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. § 4.16.  

In determining whether a TDIU claim under section 4.16(b) is 
raised by the record, the primary consideration is whether 
the record contains assertions or evidence that the claimant 
is unable to secure or follow a substantially gainful 
occupation due to his or her service-connected disability(s).  
VAOPGCPREC 6-96.

During his September 2009 Board hearing the Veteran testified 
that he was unable to work because of the severity of his 
service-connected PTSD disability, which has just been 
assigned a rating of 70 percent effective October 29, 2004.  
See Videoconference Hearing Transcript, p. 39.  As there is 
lay evidence of unemployability due to the Veteran's service-
connected PTSD disability, and as the Veteran's service-
connected PTSD disability is rated as 70 percent disabling, 
remand for adjudication of an inferred claim for TDIU is 
warranted.  See VAOPGCPREC 6-96 (holding that because the 
Board would have jurisdiction over the question of 
entitlement to a TDIU rating for a particular disability 
raised in connection with a claim for an increased rating for 
such disability, the proper method of returning the case to 
the RO for any required further action would be by remand 
rather than referral).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

Issue notice to the Veteran in accordance 
with 38 C.F.R. § 3.159 with regard to the 
inferred claim for TDIU, and send the 
Veteran the appropriate TDIU claim form.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


